338 U.S. 440 (1949)
HUBSCH
v.
UNITED STATES.
No. 379.
Supreme Court of United States.
Decided December 19, 1949.[*]
ON APPLICATION OF PETITIONERS AND THE SOLICITOR GENERAL FOR APPROVAL OF SETTLEMENT.
Morris Berick was on the application for petitioners.
Solicitor General Perlman was on the application for the United States.
PER CURIAM.
We granted writs of certiorari in these cases, 338 U. S. 814, to review a decision of the Court of Appeals for the Fifth Circuit, 174 F. 2d 7, affirming judgments of the District Court for the Southern District of Florida in favor of the United States on claims arising under the Federal Tort Claims Act. Before argument, petitioners and the Solicitor General submitted a joint application for approval of proposed settlements of the claims, citing 28 U. S. C. § 2677, which reads as follows:
"The Attorney General, with the approval of the court, may arbitrate, compromise, or settle any claim cognizable under section 1346 (b) of this title [suits under the Tort Claims Act], after the commencement of an action thereon."
*441 We construe § 2677 as imposing on the District Court the authority and responsibility for passing on proposed compromises, notwithstanding the judgments of the Court of Appeals affirming the judgments of the District Court heretofore entered herein. The application and stipulations are therefore referred to the United States District Court for the Southern District of Florida with authority to consider and dispose of the same.
It is so ordered.
MR. JUSTICE DOUGLAS took no part in the consideration or decision of this case.
NOTES
[*]  Together with No. 380, Schweitzer v. United States.